The Avalon School             

11811 Claridge Rd.       

Wheaton, MD 20902

301.963.8022

www.avalonschools.org




Brookewood School

10401 Armory Ave.

Kensington, MD 20895

301.949.7997

www.brookewood.org




Forwarded Conversation
Subject: Fw: RJ Hawley from Avalon and Brookewood Schools plan for September
------------------------



From: Welch, Kenneth <Kenneth.Welch@montgomerycountymd.gov>
Date: Fri, May 22, 2020 at 12:19 PM
To: rjhawley@avalonschools.org <rjhawley@avalonschools.org>
Cc: Smedley, Ellen <Ellen.Smedley@montgomerycountymd.gov>, Singleton, Leonard E.
<Leonard.Singleton@montgomerycountymd.gov>



RJ Hawley,



Thank you for contacting the Montgomery County Department of Health and Human Services
regarding guidance for private schools. At this point, Montgomery County does not exactly
know if local government will play a role if schools will be able to operate. It will depend on
if the Governor and the Maryland Department of Education give power to the local authorities
and what the status is regarding case load and potential surge of the virus moving into the
fall.  



Until we know more, we are advising all facilities, plan to open as normal with modifications
and policies in accordance with the CDC guidance.   
https://www.cdc.gov/coronavirus/2019-ncov/community/schools-childcare/index.html



If I can be of any further assistance, please do not hesitate to contact me directly.



Cordially,

Kenny Welch
Environmental Health Manager
Licensure and Regulatory Services
Montgomery County Health and Human Services
255 Rockville Pike, Suite 100
Rockville, Maryland 20850
240-777-3840
240-777-3088 (fax)
kenneth.welch@montgomerycountymd.gov

CONFIDENTIALITY NOTICE: This email message, including any attachments, is for the
sole use of the intended recipient(s). The information contained in this message may be
confidential. Any unauthorized review, use, disclosure or distribution is prohibited. If you are
not the intended recipient, please contact the sender by reply email and destroy all copies of
the original message.



===========================================================
CONFIDENTIALITY NOTICE: This e-mail and files transmitted with it are confidential, and
are intended solely for the use of the individual or entity to whom this e-mail is addressed. If
you are not the intended recipient, or the employee or agent responsible to deliver it to the
intended recipient, you are hereby notified that any dissemination, distribution or copying of
this communication is strictly prohibited. If you are not one of the named recipient(s) or
otherwise have reason to believe that you received this message in error, please immediately
notify sender by e-mail, and destroy the original message. Thank you.
===========================================================
